Him, C. J.
I. The credibility of a witness is entirely a matter for the jurors; and if they see proper to believe a witness, notwithstanding clear proof of contradictory statements, this court can not interfere with their exclusive province.
2. In the absence of a timely written request the failure to charge upon the credibility of witnesses, the mode of impeachment, or the weight that should be given to the testimony of witnesses successfully impeached, will not be reversible error. Cole v. Byrd, 83 Ga. 207 (3), 211 (9 S. E. 613).
3. The verdict is supported by some evidence, and no error of law was committed. Judgment affirmed.